DETAILED ACTION
Claims 1-20 are currently presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  There appears to be an inadvertent verb-tense change in line 8, which recites “includes” rather than “including.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-12, and 18-19
Claims 1-5, 10-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 10,309305 to Biset et al. hereinafter “Biset”).
Regarding claim 1, Biset discloses a panel assembly (see Figs. 1 and 5) comprising: a panel member (bottom skin 24; see Fig. 2) including a mounting side (upper face with respect to Fig. 2); at least one elongated member (42) including: a mounting edge (lower surface at 58) secured to the mounting side of the panel member (24; see Fig. 5); a second edge (at 56; see Fig. 5) opposite the mounting edge of the at least one elongated member and distal to the panel member (24); and a plurality of first spaced apart openings (lower openings 50; see Fig. 5) proximate to the mounting edge of the at least one elongated member (42); and at least one elongated intersecting member (46) including: a mounting edge (at bottom walls 92) secured to the mounting side of the panel member (24; see Fig. 5); a second edge (upper edge of members 46, visible in Fig. 3B, unnumbered) opposite the mounting edge of the at least one elongated intersecting member and distal to the panel member (see Fig. 3B); and a plurality of second spaced apart openings (open triangular regions shown in Fig. 3B; unnumbered) proximate to the mounting edge (lower surface) of the at least one elongated intersecting member (46); wherein one of the at least one elongated member (42) and the at least one elongated intersecting member (46) includes at least one slot (88, 98; see Fig. 8B and Col. 6, lines 60-62 and Col. 7, lines 31-35), the at least one elongated member and the at least one elongated intersecting member intersecting at the at least one slot (see Fig. 8A; Col. 7, lines 16-35).
Regarding claim 2, Biset discloses the limitations of claim 1, and further Biset discloses that the at least one elongated member (42) includes at least one first slot (at 98) and the at least one elongated intersecting member (46) includes at least one second slot (v-shaped lot above flat portion at 58, see Fig. 3A), and wherein the at least one first slot intersects with the at least one second slot (see Figs. 3A and 5).
Regarding claim 3, Biset discloses the limitations of claim 1, and further Biset discloses that each of the at least one elongated member (42) includes a plurality of spaced apart first base portions (at 58; see Fig. 5) such that each first base portion is disposed adjacent to a first opening (at lower openings 50), and wherein the at least one elongated member is secured to the panel member (24) at the plurality of first base portions (see Fig. 5).
Regarding claim 4, Biset discloses the limitations of claim 1, and further Biset discloses that each of the at least one elongated intersecting member (46) includes a plurality of spaced apart second base portions (portions corresponding to lower end of triangular sections, excluding flat portion) such that each second base portion is disposed adjacent to a second opening (absence of material above flat portion, see Annotated Figure), and wherein the at least one elongated intersecting member (46) is secured to the panel member (24) at the plurality of second base portions (see Figs. 5, 7, 8A).
    PNG
    media_image1.png
    307
    216
    media_image1.png
    Greyscale

Regarding claim 5, Biset discloses the limitations of claim 1, and further Biset discloses that the at least one elongated member (42) and the at least one elongated intersecting member (46) are secured to the panel member (24) by welding (Col. 4, lines 36-41).
Regarding claim 10, Biset discloses the limitations of claim 1, and further Biset discloses that each of the first openings (lower openings 50; see Fig. 5) and the second openings (open triangular regions shown in Fig. 3B) includes an air flow path (see equivalent structures of Figs. 7, 8A; air can flow at least at gaps at 84, 94).
Regarding claim 11, Biset discloses the limitations of claim 1, and further Biset discloses that each of the first openings (lower openings 50; see Fig. 5) is disposed adjacent to the mounting edge of the at least one elongated member (lower portion of 42).
Regarding claim 12, Biset discloses the limitations of claim 1, and further Biset discloses that each of the second openings (open triangular regions shown in Fig. 3B) is disposed adjacent to the mounting edge (lower surface with respect to Fig. 3A) of the at least one intersecting member (46).
Regarding claim 18, Biset discloses assembling a panel assembly (20), the method comprising: providing a panel member (bottom skin 24; see Fig. 2) including a mounting side (upper face with respect to Fig. 2); securing at least one elongated member (42) to the panel member (24) at the mounting side (upper face of 24), wherein the at least one elongated member to includes a mounting edge (lower surface at 58) secured to the mounting side of the panel member (24; see Fig. 5),  a second edge (at 56; see Fig. 5) opposite the mounting edge of the at least one elongated member and distal to the panel member (24), and a plurality of first spaced apart openings (lower openings 50; see Fig. 5) proximate to the mounting edge of the at least one elongated member (42); providing at least one elongated intersecting member (46) including a mounting edge (at bottom walls 92), a second edge (upper edge of members 46, visible in Fig. 3B, unnumbered) opposite the mounting edge of the at least one elongated intersecting member and distal to the panel member (see Fig. 3B); and a plurality of second spaced apart openings (open triangular regions shown in Fig. 3B; unnumbered) proximate to the mounting edge (lower surface) of the at least one elongated intersecting member (46); wherein one of the at least one elongated member (42) and the at least one elongated intersecting member (46), wherein one of the at least one elongated member and the at least one elongated intersecting member includes at least one slot (88, 98; see Fig. 8B and Col. 6, lines 60-62 and Col. 7, lines 31-35); intersecting the at least one elongated member (42) with the at least one elongated intersecting member (46) at the at least one slot (see Fig. 8A; Col. 7, lines 16-35); and securing the at least one elongated intersecting member (46) to the panel member (24) at the mounting side and the at least one elongated member at an intersection of the at least one elongated member (42) and the at least one elongated intersecting member (46; e.g. by welding or with a fastener, see Col. 4, lines 36-41).
Regarding claim 19, Biset discloses the limitations of claim 18 and further Biset discloses that the step of securing the at least one elongated member (42) to the panel member (24) includes welding the at least one elongated member to the panel member (see Col. 4, lines 36-41).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 9, and 13-16
Claims 7, 9, and 13-16 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Biset.
Regarding claim 7, Biset discloses the limitations of claim 1, however Biset does not explicitly disclose that each of the plurality of first openings and the plurality of second openings is arch shaped.  However, the MPEP teaches that changes in shape are within the level of skill in the art and obvious absent evidence that the configuration claimed was significant. (See MPEP 2144.04(IV)(B)). Biset teaches that the panel assembly can have different geometry, including arcuate or conical with radial undulation (Col. 4, lines 23-28), such that one having ordinary skill in the art would reasonably expect that the openings in the respective members could be reshaped to correspond with the arcuate or conical panel assembly without modification of the principles of operation of the panel assembly.
Thus, Biset teaches the limitations of claim 7.
Regarding claim 9, Biset discloses the limitations of claim 1, and further Biset discloses that the panel assembly (acoustic panel) is secured to a frame member of an aftertreatment system (see Col. 1, lines 16-43).  Thus, Biset discloses the limitations of claim 9.
In the event that Applicant does not agree that Biset discloses that the panel assembly is secured to a frame member of an aftertreatment system, Biset is understood to teach that the acoustic panel assembly (20) may be configured with a propulsion system at a nacelle (Col. 4, lines 2-11, the propulsion system including noise generating features which are treated by the panel assembly (Col. 4, lines 8-11 and Col. 1, lines 16-43).  Applicant’s Specification teaches that the aftertreatment system may reduce vibrations adjacent the aftertreatment system (Applicant’s Specification at paragraph [0003]).
One having ordinary skill in the art would reasonably understand that the panel assembly (20) taught by Biset may be attached to a gas turbine engine structure and function to reduce acoustic frequency noise (see Col. 1, lines 31-43) in a predictable manner without modification of the principles of operation of Biset.
Thus, Biset at least teaches the limitations of claim 9.
Regarding claim 13, Biset discloses an aftertreatment assembly (see Col. 1, lines 16-43 and Col. 4, lines 8-11; vehicle propulsion system including nacelle) comprising: an aftertreatment system including a frame member (see Col. 4, lines 8-11; propulsion system including nacelle structure); and a panel assembly secured to the frame member of the aftertreatment system (see Col. 4, lines 8-11; panel assembly configured with nacelle of propulsion system), the panel assembly (see Figs. 1 and 5) comprising: a panel member (bottom skin 24; see Fig. 2) including a mounting side (upper face with respect to Fig. 2); at least one elongated member (42) including: a mounting edge (lower surface at 58) secured to the mounting side of the panel member (24; see Fig. 5); a second edge (at 56; see Fig. 5) opposite the mounting edge of the at least one elongated member and distal to the panel member (24); and a plurality of first spaced apart openings (lower openings 50; see Fig. 5) proximate to the mounting edge of the at least one elongated member (42); and at least one elongated intersecting member (46) including: a mounting edge (at bottom walls 92) secured to the mounting side of the panel member (24; see Fig. 5); a second edge (upper edge of members 46, visible in Fig. 3B, unnumbered) opposite the mounting edge of the at least one elongated intersecting member and distal to the panel member (see Fig. 3B); and a plurality of second spaced apart openings (open triangular regions shown in Fig. 3B; unnumbered) proximate to the mounting edge (lower surface) of the at least one elongated intersecting member (46); wherein one of the at least one elongated member (42) and the at least one elongated intersecting member (46) includes at least one slot (88, 98; see Fig. 8B and Col. 6, lines 60-62 and Col. 7, lines 31-35), the at least one elongated member and the at least one elongated intersecting member intersecting at the at least one slot (see Fig. 8A; Col. 7, lines 16-35).
In the event that Applicant does not agree that Biset discloses that the panel assembly is secured to a frame member of an aftertreatment system, Biset is understood to teach that the acoustic panel assembly (20) may be configured with a propulsion system at a nacelle (Col. 4, lines 2-11, the propulsion system including noise generating features which are treated by the panel assembly (Col. 4, lines 8-11 and Col. 1, lines 16-43), which one having ordinary skill in the art would reasonably understand to include at least temporarily securing to the nacelle.  Applicant’s Specification teaches that the aftertreatment system may reduce vibrations adjacent the aftertreatment system (Applicant’s Specification at paragraph [0003]).
One having ordinary skill in the art would reasonably understand that the panel assembly (20) taught by Biset may be attached to a gas turbine engine structure and function to reduce acoustic frequency noise (see Col. 1, lines 31-43) in a predictable manner without modification of the principles of operation of Biset.
Thus, Biset at least teaches the limitations of claim 13.
Regarding claim 14, Biset teaches the limitations of claim 13, and further Biset teaches that that the at least one elongated member (42) includes at least one first slot (at 98) and the at least one elongated intersecting member (46) includes at least one second slot (v-shaped lot above flat portion at 58, see Fig. 3A), and wherein the at least one first slot intersects with the at least one second slot (see Figs. 3A and 5).
Regarding claim 15, Biset teaches the limitations of claim 13, and further Biset teaches that each of the at least one elongated member (42) includes a plurality of spaced apart first base portions (at 58; see Fig. 5) such that each first base portion is disposed adjacent to a first opening (at lower openings 50), and wherein the at least one elongated member is secured to the panel member (24) at the plurality of first base portions (see Fig. 5).
Regarding claim 16, Biset teaches the limitations of claim 13, and further Biset teaches that each of the at least one elongated intersecting member (46) includes a plurality of spaced apart second base portions (portions corresponding to lower end of triangular sections, excluding flat portion) such that each second base portion is disposed adjacent to a second opening (absence of material above flat portion, see Annotated Figure), and wherein the at least one elongated intersecting member (46) is secured to the panel member (24) at the plurality of second base portions (see Figs. 5, 7, 8A).
Claims 6 and 20
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Biset as applied to claims 1 and 18 above, and further in view of United States Patent Application Publication 2009/0242321 to Harper (hereinafter “Harper”).
Regarding claim 6, Biset discloses the limitations of claim 1, however Biset does not explicitly disclose that the at least one elongated intersecting member is secured to the at least one elongated member by welding.  However, it is known in the art of acoustic panel assemblies to join components together using welding.
For example, Harper teaches an acoustic panel member (Figs. 1-3) including multiple internal components (4, 8) connected to a panel member (6).  Harper teaches that the internal panel components may be connected to each other using welding (see paragraph [0029]) to increase the overall rigidity of the assembly.
It would have been obvious to one having ordinary skill in the art to modify the device taught by Biset to include a welded joint between the elongated members and the intersecting elongated members, as taught by Harper. (See MPEP 2143(C)).  The resulting apparatus would advantageously have improved rigidity as a finished panel assembly.
Thus, the combination of Biset and Harper teaches the limitations of claim 6. 
Regarding claim 20, Biset discloses the limitations of claim 18, however Biset does not explicitly disclose that the at least one elongated intersecting member is secured to the at least one elongated member by welding.  However, it is known in the art of acoustic panel assemblies to join components together using welding.
For example, Harper teaches forming an acoustic panel member (Figs. 1-3) including multiple internal components (4, 8) connected to a panel member (6).  Harper teaches that the internal panel components may be connected to each other using welding (see paragraph [0029]) to increase the overall rigidity of the assembly.
It would have been obvious to one having ordinary skill in the art to modify the method taught by Biset to include a welding a joint between the elongated members and the intersecting elongated members, as taught by Harper. (See MPEP 2143(C)).  The resulting method would advantageously produce an acoustic panel have improved rigidity as a finished panel assembly.
Thus, the combination of Biset and Harper teaches the limitations of claim 20.
Claims 8 and 17
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Biset as applied to claims 8 and 17 above, and further in view of United States Patent Application Publication 2015/0101780 to Stimus et al. (hereinafter “Stimus”).
Regarding claim 8, Biset discloses the limitations of claim 1, and further Biset teaches that the panel member (24) includes an outer periphery, however Biset is silent regarding the panel member including a plurality of mounting apertures and at least two lifting eyes extending from the outer periphery.  However, it is known in the art of propulsion systems to provide panels having lifting eyes.
For example, Stimus teaches a gas turbine engine (102) assembly provided with a panel assembly (see Fig. 2). The panel may be provided with multiple lifting eyes (158) to facilitate positioning a panel portion in a manner known in the art (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the Apparatus taught by Biset to include conventional positioning fixtures such as lifting eyes, as taught by Stimus. (See MPEP 2143(C)).  One having ordinary skill in the art would recognize that providing the panel with lifting eyes would advantageously facilitate lifting the panel assembly for positioning it relative to a gas turbine engine in a conventional manner.
Thus, the combination of Biset and Stimus teaches the limitations of claim 8.
Regarding claim 17, Biset discloses the limitations of claim 13, and further Biset teaches that the panel member (24) includes an outer periphery, however Biset is silent regarding the panel member including a plurality of mounting apertures and at least two lifting eyes extending from the outer periphery.  However, it is known in the art of propulsion systems to provide panels having lifting eyes.
For example, Stimus teaches a gas turbine engine (102) assembly provided with a panel assembly (see Fig. 2). The panel may be provided with multiple lifting eyes (158) to facilitate positioning a panel portion in a manner known in the art (see paragraph [0022]).
It would have been obvious to one having ordinary skill in the art to modify the apparatus taught by Biset to include conventional positioning fixtures such as lifting eyes, as taught by Stimus. (See MPEP 2143(C)).  One having ordinary skill in the art would recognize that providing the panel with lifting eyes would advantageously facilitate lifting the panel assembly for positioning it relative to a gas turbine engine in a conventional manner.
Thus, the combination of Biset and Stimus teaches the limitations of claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent 4,231,447 to Chapman teaches a panel assembly comprising a first member containing slots (30, 32) and intersecting members (22).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        



/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        08/03/2022